Title: From John Quincy Adams to Abigail Smith Adams, 23 November 1814
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 66.
My dear Mother.
Ghent 23. November. 1814.

In my Letter of 22. of last Month, I mentioned to you my disappointment at having received no Letters from Quincy or from Boston, by the Dutch vessel, which sailed on the first of September, and arrived at the Texel—I had been equally disappointed a short time before, by the arrival of Mr Boyd from Washington, having left that City the 12th: of August, and bringing no Letters from you—He gave me some consolation by informing me that Mrs: Buchanan had received just before his departure a Letter from you, and that you, and all my friends in your neighbourhood were in good health—My last Letter from Quincy is yours of 1. May.
Mr Boyd arrived at Bordeaux, in a Schooner called the Transit, and by the refusal of the British Admiral to furnish a Cartel for her, was obliged to come out without one. We have obtained one from the British Admiralty for her return—Mr Boyd after passing some days here went to Paris where he now is—We shall probably dispatch him in the course of a week or ten days, and unless some earlier opportunity of sending this Letter by the way of a Cartel from England should occur I shall forward it by him.
While the eyes and expectations of our Country have been so anxiously and so fruitlessly turning towards us, for the restoration of that Peace for which she so earnestly longs, ours are turned with anxiety equally deep towards her, for those exertions and energies by which alone she will find Peace to be obtained. The British Government after exhausting every expedient, and every pretext to delay, sent at last Plenipotentiaries to meet us here, with formall Full-Powers to conclude a Peace, and with orders, as appears by their proceedings, to do nothing more than to transmit our Communications to the Cabinet Council in England, and the answers of the cabinet Council to us—This at least is all that they have done hitherto—They began by making professions the most pacific and conciliatory, together with demands the most extravagant and inadmissible—After contesting two months and more upon mere preliminaries, and abandoning so much of their demands that we found it impossible to agree to the rest, they come out with a proposal entirely new, inconsistent with repeated declarations previously made by them, and which we could only reject in the most pointed terms—The principle which the Ministry and their adherents in England had assumed was that the only Peace to be made with America was one which should be on the basis of unconditional submission by the Americans. They knew that we were not prepared to subscribe to such terms, but they probably expected we should be at the close of the campaign which they had prepared in America; or at least that their present successes would be sufficiently great to keep the Spirits and Passions of their People up to the tone of supporting another campaign to secure their triumph—Hitherto the successes as far as they are known have been too much balanced to have answered their expectations—That of their attack upon Washington intoxicated them to such a degree that they translated their Gazette account of it into all the principal languages, and sent it by special Messengers all over Europe. That of Sir John Sherbrook’s expedition followed immediately after, and in more than one way flattered their dreams of conquest—Their conduct at Washington however excited throughout Europe a sentiment very different from that which they had expected; a sentiment of disgust at the Gothic barbarism of their proceedings; and since then; their failure at Baltimore; their defeat on Lake Champlain; their retreat from Plattsburg and the Sortie of 17. September from Fort Erie, have redeemed some of our disgraces, have aggravated theirs, and now lead them to the anticipation of an issue to the campaign more disastrous to them than I fear the event will realize—My own greatest apprehensions during the whole Summer have been for Sacket’s Harbour and our naval force on Lake Ontario—There is where I have dreaded the severest blow to us, and the misfortune of the most important consequences—My anxiety is far from being removed by the accounts last received—Should the British succeed there, or in any important enterprize in other quarters, there will be no possibility of obtaining Peace. They have hitherto met with no check of sufficient magnitude to discourage them, and at present, much slighter advantages than those upon which they have calculated will satisfy them with regard to the issue of the Campaign
It is a mortifying circumstance to one who feels for the honour and interest of our Country, to find a British prime Minister boasting in Parliament as the Earl of Liverpool has done, that the infamous outrages of their troops in America had been much more vindicated and justified by Americans, in American Newspapers, than they have in England itself—Still more of humiliation did I feel at his assertion that the People of the district of which they taken possession, people of the State of Massachusetts had manifested a disposition to become British Subjects—I still indulge the hope that he has magnified into an expression of popular sentiment, the baseness and servility of a few individual sycophants, who may have intended merely to save their property from plunder, by paying court to the British Commander—Deeply as the sordid Spirit of faction has degraded my  native State, I will not yet believe that the lofty Sentiment of Independence has been extinguished in the Souls of any considerable portion of my Countrymen, or that they have sunk low enough in the scale of Creation, willingly to become Subjects of Great-Britain.
The European Continent after having presented for more than twenty years a continual scene of bloodshed, horror, and devastation has by a metamorphosis almost miraculous been suddenly transformed into a scene of universal Peace; though not yet of absolute tranquility. The Congress assembled at Vienna to distribute the plunder taken from France, and to settle the basis of a new balance for Europe, after having twice been postponed was to have been opened formally on the first of this month—It does not however yet appear what sort of a Body this Congress will be, or what will be their powers or duties—Several of the Sovereigns engaged in the late Wars, and the principal Ministers of others have been at Vienna, concerting their arrangements together, these two Months—They have formed the real Congress for the dispatch of business, and when they break up there will be nothing of importance left for the other to do—It is already apparent enough that they will settle no permanent system for the future repose of Europe; and perhaps the attempt itself to accomplish such a plan could be chimerical. It is equally evident that they will distribute their spoils without immediately quarreling among themselves. But as England will be left in undisturbed possession of her dominion of the Seas, and as France will be left humiliated, dissatisfied and yet formidable, there can be no doubt that the Peace of Europe will be neither solid nor permanent. There will probably be no War during the next year; and we shall of course according to all present appearances have again to contend single-handed against the whole force of Great-Britain, through the Campaign of 1815.—But if we defend ourselves manfully, Britain will at the close of the ensuing year be glad to make peace with us upon terms to which we can subscribe, or she will again have her hands full in Europe.
As to the end of our present Negotiation, I perceive no prospect of it, until our own Government, shall think proper to bring it to a close—Hitherto it has been the purpose of the British Government to keep it open, and while they have constantly avoided an approach to such Conditions as we could agree to, they have with equal care guarded against giving us any solid ground upon which we could have been justified in breaking it off—How far it may suit our policy to keep a sort of permanent congress together, waiting for the Chapter of Accidents to bring the two parties to terms upon which they can agree, it is not for me to determine. It is however possible that the British Ministry may adopt a more decisive course when their fiscal arrangements for the next year are completed, or when they have more fully ascertained the issue of the Congress at Vienna.
I have Letters from 29. October from my wife at St: Petersburg. She complains of the state of her health—Charles, she says was well, and as wild as a Colt—Mr: and Mrs. Smith are here, both well, and with a charming infant, eight months old.
With my dutiful and affectionate remembrances to my father, my Sons and the rest of the family, I remain your ever devoted Son.
A.